Becker, J.
¶45 (dissenting) — King County Superior Court secretly orders the expenditure of public funds to pay for expert witnesses requested by indigent parents in termination and dependency cases. The majority’s endorsement of this practice gives short shrift to the interests of the children and taxpayers affected by it. It insulates judges from the constitutional presumption that courts do business in the open. And the majority unwisely expands the court’s authority to create its own procedures outside the rule-making process. I respectfully dissent.
1. The children
¶46 Thanks to decades of committed effort by the three branches of government as well as many private agencies and citizen advocates, delay in finding safe and permanent homes for abused and neglected children is no longer an accepted norm in Washington. Statutes impose deadlines. See, e.g., RCW 13.34.070(1) (fact-finding hearing must be held no later than 75 days after the filing of the dependency or termination petition, absent special circumstances), .138(1) (court must review the status of all dependent children at least every six months), .145(l)(a) (“permanency planning hearing” must be held if child has been out of the home for at least nine months and no permanent placement decision has been made). Courts enforce the deadlines, recognizing that although one year may not be a long time for an adult decision-maker, “for a young child it may seem like forever.” In re A.W., 53 Wn. App. 22, 32, 765 P.2d 307 (1988), review denied, 112 Wn.2d 1017 (1989). Children’s advocates are trained to keep these cases moving so that children will not remain long “in the limbo of foster care.” A.W., 53 Wn. App. at 33.
*684¶47 The secret ex parte motion practice takes a step backward. It is a formula for unnecessary delay and expense, as the facts of this case illustrate. A judge rubber-stamped orders authorizing payment of expert witnesses and sealed the applications and the orders. Because the State was not made aware of the request, the judge was unaware that the discovery deadlines for witness disclosure had long passed, trial was imminent, and allowing the witnesses to testify would require a lengthy continuance.
¶48 The judge was acting in accordance with an established, though secret, practice. The practice came to light only when a child’s CASA (court appointed special advocate) accidentally discovered the sealed orders. That discovery led to the State’s motion to vacate the sealed orders and, in turn, to the memorandum opinion under review. The memorandum opinion denied the State’s motion to vacate the sealed orders and offered a justification for the secret ex parte practice.
2. The constitutional requirement for open courts
¶49 Court records and courtrooms are presumptively open. The presumption is not supposed to be easy to overcome. Secrecy is permitted only when a trial court makes an individualized finding that closure is justified. State v. Chen, 178 Wn.2d 350, 355-56, 309 P.3d 410 (2013). The rule that implements the presumption of openness is GR 15. Here, that rule was not followed.
¶50 In a civil case, any party may request a hearing to seal or redact court records under GR 15(c). Notice of the hearing must be given to adverse parties. The court may grant the request to seal or redact only after making findings “that the specific sealing or redaction is justified by identified compelling privacy or safety concerns that outweigh the public interest in access to the court record.” GR 15(c)(2). The secret ex parte procedure in King County is out of compliance with GR 15(c) in two ways. First, no notice was given to adverse parties. Second, no individual*685ized findings were made of compelling concerns justifying secrecy.
¶51 The majority asserts that the notice required by GR 15(c), if sufficiently redacted to give parents a meaningful opportunity to consult privately with expert witnesses, would be meaningless. Majority at 673. In general, I agree that indigent parents must have a meaningful opportunity to consult with potential expert witnesses without disclosing to the State the names of the experts or the nature of the consultation. The question, however, is whether a secret ex parte process divorced from the discovery deadlines is the only way to give parents that opportunity. The answer is no. The State and the children’s advocates could have simply been notified of the date of a hearing at which the court would consider a request by the parents for public funds in this particular case. The State could then have informed the court about the case schedule, which then should have caused the court to ask some questions and enter case-specific findings before signing the order. Notice to adverse parties is not only meaningful, it is essential because without it, the court is making a decision based on one-sided information.
¶52 In government, where secrecy sets in, scandal follows. Public funds were wasted in this case. The money was spent to hire new witnesses well after the deadline for disclosure and discovery. Because of the prejudice caused by the late disclosure, the trial judge excluded the witnesses and their work was for naught. This would not have happened if there had been notice to adverse parties as required by GR 15.
¶53 Not only did the court order the sealing of the request for funds without giving notice to adverse parties, the court also ignored the requirement in GR 15(c)(2) for written findings that identify the “compelling privacy or safety concerns that outweigh the public interest in access to the court record.” The majority glides over this failing with the rationalization that the memorandum opinion we *686are reviewing reflects due consideration of the factors in Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982). The memorandum opinion does not cure the defect. It was written months after the sealing orders. It does not mention the Ishikawa factors and does not reflect a case-specific analysis. The purpose of the memorandum opinion is to defend the existence of a streamlined process that categorically excludes these ex parte applications from the constitutional presumption for open courts.
¶54 A streamlined process is likely easier for the court to administer and more convenient for the parents, but it sacrifices openness, a value that has a higher priority. Whether a particular application and order for public funds should be sealed, redacted, or left open should be decided on a case-by-case basis with case-specific findings.
3. The rule-making process
¶55 The majority claims the right to borrow CrR 3.1(f), an established rule for criminal cases, and apply it in these civil cases.
¶56 CrR 3.1(f) allows ex parte applications for money to pay defense expert witnesses in criminal cases; the rule also permits the sealing of the moving papers upon a showing of good cause. Motions brought under the criminal rule are exempt from the notice requirement of GR 15(c). The 1986 comment to CrR 3.1(f) explains that it was intended to ensure that the obligation to show a need for publicly funded services does not force an indigent defendant to reveal defense tactics to the prosecution, a disadvantage not experienced by a defendant who can pay for services.
¶57 Without inviting comment from advocates for children, King County Superior Court secretly decided to apply the criminal rule in dependency and termination cases. The memorandum opinion under review adopts the rationale of the comment to the criminal rule. “This court concludes that CrR 3.1(f) applies to dependency and termination *687cases as the Juvenile Court rules are silent on the issue at hand and the need for a process shielding parents’ needs for experts from the voyeuristic eyes of the government is identical” (Emphasis added.)13
¶58 The need for a secret process in dependency and termination cases is not identical to the need in criminal cases. In a criminal case, the defendant holds both the right to speedy trial and the right to present a defense. The defendant can decide for himself without affecting the rights of another person whether it is worth giving up his right to a speedy trial for the extra time it takes to consult experts. But here, the child is a party. The child’s interest in bringing dependency status to an end may conflict with the parent’s desire to consult more experts. Any time a judge is asked to make a decision that will potentially prolong the proceedings, the child’s advocates must be notified and given the opportunity to be heard.
¶59 A second difference is that in dependency and termination cases, typically the parents have already been receiving professional services for some time. A judge who is requested to authorize funds for more professional evaluations needs objective information about the nature and adequacy of services already rendered. The judge will not receive such information in a secret ex parte proceeding.
¶60 In short, CrR 3.1(f) does not fit this situation and should not have been applied as if it did. The majority recognizes that ordinarily new court rules are to be devised by the rule-making process, not by “ ‘judicial fiat.’ ” Majority at 681, quoting In re Pers. Restraint of Carlstad, 150 Wn.2d 583, 592 n.4, 80 P.3d 587 (2003). The rule-making process makes it possible for all persons potentially affected to participate and have their interests considered. Because King County Superior Court implemented the secret motion practice informally at the request of indigent parents *688without inviting public comment, only the parents’ interests were considered. The interests of the children and the State were not.
¶61 The majority concludes that the superior court acted within the authority provided by RCW 2.28.150. That statute permits a court to adopt “ ‘any suitable process’ ” in the exercise of its jurisdiction “ ‘if the course of proceeding is not specifically pointed out by statute.’ ” Majority at 681 n.ll, quoting RCW 2.28.150. As discussed above, the appropriate course of proceeding is already pointed out by GR 15. The superior court exceeded its authority by adopting an unsuitable criminal rule for prospective application in all dependency and termination cases without going through a formal, open rule-making process.
¶62 The majority “admonishes” the trial judges who issue the secret orders to do a better job of coordinating with established case schedules. Majority at 676 n.7. Admonishment is an ineffective remedy. The secret practice needs to be ended.
¶63 I would reverse the order denying the motion to vacate and hold that GR 15(c) and Ishikawa apply to requests for public funds for expert witness services in dependency and termination cases.
Review granted at 181 Wn.2d 1013 (2014).

 In re Dependency of M.H.P., No. 11-7-02455-3, at 5 (King County Super. Ct., Wash. Apr. 10, 2012), memorandum opinion attached to amended notice of appeal, In re Dependency of M.H.P., No. 68772-7-1, filed July 9, 2012.